                Alan J. Baratz, Esq.
                Attorney I.D. No: 031451982
                WEINER ZIESNIAK LLP
                629 Parsippany Road
                P.O. Box 438
                Parsippany, New Jersey 07054-0438
                Phone:    (973) 403—1100      Fax: (973) 403-0010
                Attorneys for defendant, City of Englewood
•               Our File No. 88150
                1774870v1.    80150 ordur ajb 3—3—2020




        •                                     UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEW JERSEY


            •        CHUKWUEMEKA EZEKWO and
                     IFEOMA EZEKWO,                                                DOCKET NO:          2:15—cv--03167         (SDW)


    •                Plaintiffs,
                                                                                                  ORDER ADOPTING
                     vs.                                                                              REPORT &
                                                                                                  RECONDATION
                     CHRISTOPHER QUIRK; MICHAEL                                                   AND ENFORCING
                     CHRISTIANSEN; THORNTON WHITE;                                                 SETTLEMENT OF
                     JOHN DOES 1-10, and the CITY OF                                                 ALL CLAIMS
                     ENGLEWOOD, NEW JERSEY,


                     Defendants.



                           THIS MATTER having come                 before          the    Court    upon    remand per

                the        Judgment    of     the       United     States          Court    of    Appeals        for    the

                Third Circuit          dated        September       9,   2019        for    the    limited purpose

                of    allowing plaintiffs,                 Chukwuemeka             Ezekwo    and       Ifoema    Ezekwo,

                a    final     chance        to    submit        their   testimony           on    the     record       and

                allowing        counsel           for    the     City    of        Englewood       to     also    cross-

                examine        them     on        that    testimony           in    regard        to    the      City    of

                Englewood’s           motion        to     enforce       settlement,              the     Evidentiary

                Hearing having been scheduled for 11:00 a.m.                                     on March 3,        2020,

                and    Joshua      Moskovitz,            Esq.,    and Lance          A.     Clarke,       Esq.    of    the
                             _______        _______




law     firm      Bernstein              Clarke       &         Moskovitz         appearing           for

plaintiffs,       Alan       J.     Baratz,         Esq.,        of    Weiner     Law     Group       LLP

appearing       for   defendant,          City       of    Englewood,           David    Pack,       Esq.

of    Hanrahan    Pack LLC          appearing        for defendant,               Thornton         White,

and Brenda Coppola Cuba,                  Esq.      of the Offices of Brenda Coppola

Cuba      appearing               for      defendant,                 Michael          Christianson,

plaintiffs’      counsel,          Mr.    Moskovitz,            having confirmed notice of

the scheduled Evidentiary Hearing to both plaintiffs and their

expressed       intention          not    to     appear          and    testify,        and    neither

plaintiff appearing or contacting the Court by 11:30 a.m.,                                            and

for good cause having been shown;

       IT IS ON THIS                        DAY OF

       ORDERED        that        the     Report          and                                 of     U.S.

Magistrate Judge Wettre                  (ECF No.         136)    be and hereby is adopted

as the conclusions of law of this Court;                               and it is further

       ORDERED that          the settlement of all claims reached between

plaintiffs,       Chukwuemeka            Ezekwo and         Ifeoma Ezekwo              and the       City

of Englewood for the                total      sum of       $1.31M in exchange                for them

releasing       all   claims        pled       in   their        Complaint        as    against       all

named defendants be and hereby is enforced;                                 and it is further

       ORDERED that          a copy of the within Order be                          served on all

counsel    of    record       within                        days       of   its    execution          and

filing with the Court.
